Citation Nr: 9901804	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to May 
1952.

This appeal arises from a September 1995, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which denied the appellant entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability.  


FINDINGS OF FACT

1.  The appellant served on active duty from June 1948 to 
April 1952.

2.  The appellant is service-connected for depressive 
reaction, evaluated as 50 percent disabling; and hepatitis, 
secondary to infectious mononucleosis, evaluated as 10 percent 
disabling.  His combined disability evaluation is 60 percent.

3.  The appellant has not been employed since June 1995, when 
he last worked part-time as a self-employed real estate agent.  
He completed four years of college.

4.  The appellants service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The appellants service-connected disabilities do not prevent 
him from securing or following a substantially gainful 
occupation without regard to advancing age.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

The Board will first review the appellants pertinent medical 
history. 

The appellant is service-connected for depressive reaction, 
and hepatitis, secondary to infectious mononucleosis.

VA outpatient treatment records were submitted, which 
indicated that the appellant was followed for his psychiatric 
symptoms of depression and anxiety, and was treated with 
medication.  A December 1992 entry reported that the examiner 
observed the appellant to be verbal, cooperative, sad, 
anxious, and depressed.  He denied any suicidal ideation.  He 
was oriented times 3, alert, and coherent.  The examiner 
assessed that the appellant was dealing with depression and 
anxiety, exacerbated by situational stress.  A May 1993 entry 
reported that the appellant felt much better.  He was 
less depressed.  The examiner observed that he was 
cooperative.  His psychomotor activity was within normal 
limits.  His speech was coherent and relevant.  His affect 
was appropriate and his mood was mildly depressed.  He was 
oriented times 3 with good insight and judgment.  The 
examiner assessed dysthymic disorder with anxiety.  The 
appellant reported that he was situationally depressed in 
June 1993, as the result of his financial and personal 
relationship problems.  He claimed that he was worse in 
July 1993 and had discontinued his medication.  Alternative 
medication was then prescribed.  Social work service notes 
through August 1993 reported that the appellant was having 
great difficulty coping and had demonstrated a progressive 
deterioration of function since service.  The appellant 
reported that his attempts to work had been unsuccessful due 
to the increased severity of his psychoneurotic symptoms.

A November 1993 VA psychiatric treatment entry reported that 
the appellants judgment was impaired secondary to his 
depression.  He could not make a valid decision regarding his 
medical treatment.  He reasoned that his abdominal aortic 
aneurysm would be a good way to die and he would no longer 
be a burden to others.  The examiner noted that his 
insight/judgment was impaired, with suicidal thoughts and a 
passive plan.

A January 1994 VA psychiatric consultation report during the 
appellants January 1994 to February 1994 hospital admission 
for aneurysmectomy indicated that he was referred for 
evaluation.  The appellant was 12 days status post-operative 
abdominal aortic aneurysm repair.  A past history of 
depression with the use of Lithium years earlier was 
provided.  The appellant denied manic episodes.  He reported 
that his last medication was Zoloft, which he had been using 
for 6 months prior to admission.  He indicated that his last 
psychiatric admission had been 2 ½ years earlier.  He denied 
any suicidal events in the past.  His affect and mood were 
sad.  He claimed that he felt helpless with little hope.  No 
hallucinations or delusions were indicated.  His speech and 
mentation were slow.  He had significant cognitive 
impairment.  Axis I diagnoses were organic brain syndrome, 
rule out early symptoms of dementia; and recurrent major 
depression by history.  The examiner reported that the 
appellant had signs and symptoms of depression with 
significantly abnormal mental status examination.  The 
examiner indicated that the appellant also reported spatial 
disorientation at home with episodic disorientation at the 
hospital (opened closet instead of bathroom).  

A February 1994 psychology service evaluation was conducted 
to determine the appellants need for short-term supportive 
counseling while in the hospital and to assess his cognitive 
functioning.  The examiner concluded that the appellant had 
severe major depression, dysthymia and PTSD, The appellants 
deficits in memory and concentration appeared to be related 
to his depression and anxiety.  He reported that this was 
evidenced not only by the improvements in the appellants 
scores obtained on the MSE over the course of his 
psychological and pharmacological treatment for depression, 
but also by the pattern of presentation of the appellants 
cognitive deficits.  For example, the onset of the 
appellants symptoms coincided with the onset of depression, 
and his symptoms worsened with increased distress, but 
improved if he put forth more effort.  The examiner noted 
that the appellants history of head injury and LOC (loss of 
consciousness) could not be discounted and that his cognitive 
function should be reevaluated once his affective disorder 
resolved.  

A February 1994 hospital treatment entry, reported the day of 
the appellants hospital discharge, indicated that the 
appellant stated that he felt better in terms of his 
depression.  His affect was brighter, and he was able to 
smile.  He had positive plans for future recovery and hope.  
He denied suicidal or homicidal ideations.  The examiner 
assessed major depression  responding to Zoloft, and 
recommended an outpatient clinic appointment within a week 
and continuation of his medication.

A March 1994 VA outpatient treatment entry reported that the 
appellant felt well with no complaints.  The examiner 
observed that he was cooperative and alert.  His psychomotor 
activity was within normal limits.  His speech was coherent 
and relevant.  Reality testing was intact.  He was oriented 
times 3.  His insight and judgment were good.  The assessment 
was dysthymic disorder.  

A social workers entry later in March 1994 indicated that 
the appellant was verbal, but had difficulty expressing and 
sharing his feelings.  He appeared depressed, anxious, and 
weary.  He described devastating nightmares and intrusive 
thoughts.  He denied imminent suicidal intent, although he 
expressed hopelessness, very low self-esteem, and total 
social and industrial impairment.  He was oriented times 3, 
alert and coherent.  The assessment was that the appellants 
condition continued to deteriorate rendering him totally 
disabled, but that he was reluctant to seek help.  It was 
noted that the appellant lived as a virtual recluse and could 
not tolerate any stress.  His symptoms were similarly 
described in April 1994 and May 1994 notes.  He was verbal, 
anxious, twitching, depressed with a sad affect, had low self 
esteem, and presented with a sense of doom.  He had memory 
deficits that appeared secondary to his depression and 
anxiety with no evidence of psychosis.  He was oriented times 
3 and coherent.  He denied any imminent suicidal plans.  The 
examiner noted that the appellant was catastrophically 
impaired with totally incapacitating symptoms.

A January 1995 VA psychiatric evaluation report indicated 
that the appellant had been attending the outpatient 
psychiatric clinic once or twice per month for the past 3 or 
4 years.  The appellant claimed that he was depressed and 
hopeless with difficulty sleeping.  He claimed that he felt 
uptight and could not concentrate.  He reported that he was 
uncomfortable with people, and that he made errors when he 
was working.  He claimed that he had thoughts of suicide but 
knew that he would never do anything about them.  The doctor 
observed that the appellant was restless and kept moving 
about in his chair.  He was slow and thoughtful in responding 
to questions.  He was obviously discouraged, demoralized and 
depressed.  He presented a rather pathetic appearance and was 
convinced his working days were over.  There were no signs of 
hallucinations or delusional thinking.  His memory, 
orientation, insight and judgment were adequate.   The 
diagnosis was major depression.

VARO granted the appellant an increased rating from 30 to 50 
percent disabling for his depressive reaction in an April 
1995 rating decision.

In his June 1995 application for total disability, the 
appellant reported that he was a college graduate and last 
worked in June 1995 as a self-employed real estate agent, 
working 6 hours per week.

VA treatment records dated from January 1996 to May 1996 were 
submitted.  A February 1996 social workers note indicated 
that reality testing was needed to assist the appellant with 
realistic plans.  He was in need of stabilization after 
medical and emotional upheaval over the past year.  The 
appellant denied suicidal ideation and was more animated than 
during his last visit.  Later that month, the appellant 
reported crying spells, sleep disturbance, and a sense of 
doom.  At first, he claimed that he did not want medications, 
but then was willing to discuss them with his doctor after he 
recognized his mood swing.  A psychologists report indicated 
that the appellant felt depressed.  He claimed that he had 
thought of hurting himself, but had no plan.  He had been 
drinking ETOH and eating sweets.  He did not want to take 
medicines, and claimed that he liked feeling the way he did.  
He indicated that he thought that he last saw a doctor for 
his psychiatric symptoms in September 1995 but that he saw a 
social worker for support.  He claimed that he exercised 
daily by walking 45 minutes, and played tennis once week.  
The psychologist referred the appellant for an evaluation by 
a physician.

VA examinations were conducted in May 1996 which indicated 
numerous physical diagnoses including: non-insulin dependent 
diabetes mellitus (history); hypertension (history); four 
vessel coronary artery bypass surgery (history); acute 
pancreatitis (history); erosive esophagitis (history); 
hepatitis (history); post surgery for abdominal aortic 
aneurysm (history); depressive psychosis (history); and back 
and coccyx pain (history).  No current objective findings 
referable to the appellants hepatitis were indicated.

A VA mental disorders examination was conducted in June 1996.  
The appellant reported that he had not worked in the last 
year and a half.  He indicated that he received therapy every 
couple of weeks and saw his physician for medication 
periodically.  He claimed that he had been treated in the 
past with Prozac, Zoloft, and Librium, but since having a 
heart attack which required surgery in November 1995, he had 
not taken psychotropic medications.  He complained that he 
cried almost everyday for no reason, that he could not sleep, 
and that he had pain in his neck, back and shoulders.  The 
examiner observed that he appellant was alert and oriented 
times 3.  He was well nourished and well developed.  He made 
good eye contact and appeared in no apparent distress.  His 
affect was blunted and his mood was depressed.  His speech 
was clear, coherent, and goal directed, with no flights of 
ideas or looseness of association.  He had suicidal ideations 
with no intention or plan.  He had no homicidal ideations and 
no auditory or visual hallucinations.  He was able to recall 
1 out of 3 objects in 5 minutes, and spell the word world 
backwards.  He was also able to recall 3 out of 5 past 
presidents.  Proverb interpretations were abstract.  His 
insight and judgment were fair.  Axis I diagnoses included 
major depression, recurrent and moderate in severity.  He had 
a GAF of 55.  The examiner summarized that the appellant had 
periodic depressive symptoms and was apparently experiencing 
much depression, anxiety, disturbed sleep, crying spells, 
social isolation, decreased energy, hopelessness, and 
suicidal thoughts without intentions.  The appellant was 
competent. 

At his April 1997 hearing on appeal, the appellant testified 
that he worked in management at various companies in Latin 
America for years, but that he last worked full time in 1987.  
He claimed that he had mood swings and cried for no reason.  
He reported that within a couple of hours of waking in the 
morning, he became depressed and anxious.  He claimed that he 
had nightmares.  He reported that he knew his neighbors, but 
that he did not have friends.  He reported that his family 
was not close.  He indicated that he had recently begun to 
take Zoloft again.  He also reported that he saw his social 
worker 2 or 3 times per month, and his psychiatrist for 
medication.  He testified that he played tennis regularly for 
exercise.

VA outpatient treatment records, dated from June 1996 to May 
1997, were submitted.  The appellant continued to complain of 
irritability, depression, anxiety, and negative thinking.  In 
August 1996, the examiner observed that the appellant was 
rather uncooperative.  His psychomotor activity was within 
normal limits.  His speech was coherent and relevant.  His 
mood was depressed, but he was nonsuicidal.  He was oriented 
times 3.  He had good insight, but his judgment was partially 
impaired.  A September 1996 entry reported that the appellant 
continued to struggle with depression and anxiety.  He wished 
he had more energy and motivation, but had great anxiety and 
low self esteem, he was unemployable and isolated.  He denied 
suicidal/homicidal ideations.  He had poor memory and 
concentration.  He was oriented times 3, alert, sad and 
anxious.  The examiner assessed depression/anxiety, and 
provided support and encouragement to the appellant.  Ongoing 
emotional turmoil was noted in November 1996.  The appellant 
was pessimistic with a depressed mood.  There was 
questionable compliance with medication secondary to 
forgetfulness and apathy.  He denied suicidal/homicidal 
ideations.  He also continued to complain of anxiety, 
depression and nervousness in February 1997, May 1997, and 
June 1997.

Analysis

The appellant is service connected for depressive reaction, 
evaluated as 50 percent disabling; and hepatitis, secondary to 
infectious mononucleosis, evaluated as 10 percent disabling.  
The appellants combined disability rating is 60 percent.

The appellant is seeking a total rating based upon individual 
unemployability.  He is 68 years of age.  According to his 
June 1995 claim for such benefits, he has been completely 
unemployed since June 1995.  During his April 1996 hearing on 
appeal, he testified that he last worked full time in 1987.

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason 
of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. §§ 3.340, 4.16 (1998).

VA will grant a total rating for compensation purposes based 
on unemployability (TRIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

In determining whether a veteran is entitled to a TRIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
of Veterans Appeals stated the following concerning the issue 
on appeal:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimants case outside the 
norm for such veteran.  See C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed or has 
difficulty obtaining employment is not 
enough.  A high rating in itself is a 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

The 50 percent rating in effect for depressive reaction under 
Diagnostic Code 9434 contemplates:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The 10 percent rating for hepatitis under Diagnostic Code 7345 
contemplates demonstrable liver damage with mild 
gastrointestinal disturbance.

In this case, the veteran has testified as to the 
difficulties he has experienced on the job.  According to his 
testimony, he has worked as a manager with a number of 
companies.  He has also worked as a real estate agent.  He 
has four years of college.  He has not in fact been employed 
on full-time basis since 1987.  The Board finds that he is 
neither objectively nor subjectively unemployable solely by 
reason of his service-connected disabilities.  

At present, the veteran does not meet the schedular 
guidelines provided for consideration of a TRIU pursuant to 
38 C.F.R. § 4.16(a) (1998).  That is, he has no single 
service-connected disability ratable at 60 percent or more, 
or a combination of disabilities with at least one disability 
ratable at 40 percent or more with additional service-
connected disability to bring the combined rating to 70 
percent or more..  Moreover, the Board does not find him 
individually unemployable by reason of service connected 
disabilities pursuant to 38 C.F.R. § 4.16(b) (1998)

The veteran argues that he is unable to work because of the 
service connected psychiatric disability.  In statements and 
testimony he has referred to the difficulties he experienced 
because of this disability while he was working and 
currently.  In this regard, the Board notes the opinion of 
the VA social worker in 1994 as to the veterans total 
industrial impairment.  On the other hand, there is the more 
recent opinion of the VA psychiatrist who examined him in 
June 1996.  The psychiatrist concluded, as indicated by the 
GAF score assigned, that the veteran had between moderate and 
serious impairment in occupational functioning; that is, he 
had less than total impairment in occupational functioning.  
The Board finds this opinion to be of greater weight with 
respect the veterans current ability to work than the 
aforementioned social workers opinion.  The latter is less 
recent and based on outpatient evaluation, while the former 
is based on review of the veterans history, complaints and 
findings on mental status examination.  

The Board, after weighing the evidence, does not find that 
the service connected disabilities alone preclude the veteran 
from substantially gainful employment consistent with his 
education and his work experience in management and real 
estate.  Accordingly, referral to the Director of VA 
Compensation and Pension for extraschedular consideration is 
not warranted.  He is not individually unemployable.  
U.S.C.A. § 1155; 38 C.F.R. §§ 3.40, 3.41, 4.16 (1998).


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
